Gilchrist, C. J.
If we inquire who are the parties in this case, the answer must be that there are none, strictly speaking, if we consider them in the relation of plaintiffs and defendants. They are persons who decidedly have the *402public interests to subserve. But they may also have private and individual interests. In the latter capacity they are to be regarded as ordinary parties to a suit. All persons interested are notified to come in, and some of them appear. Evidence should be laid before the court by affidavits, showing who the persons are who wish to appear, and when that is done such persons are to be regarded as parties.
The general rule is, that costs should follow the event of every action or petition. The exception is, unless it is otherwise directed by law or by the court. In such a case as this, can it be said that the law directs otherwise ? There is no difficulty in the case, even as to the form of proceeding. The notice is to be served upon the original petitioners for the highway.
If the town decline to pay the commissioners for their services, in the fear that the report may be unfavorable to them, the matter may never be brought to a close. In that case, they have the power in their own hands. There seems to be some analogy between this proceeding and the case of a report of referees. In such a case as that, either party may pay the referees for their services, and if he is the successful party, may tax them in his bill of costs against his opponent. We see no substantial reason why such a course may not be pursued in the present case, and it is not to be forgotten that it would be extremely wrong and unjust, that a matter of this kind should be litigated by a town without incurring any eventual liability for costs.
Those petitioners who appeared on the docket should recover costs against the town, including the travel and attendance of witnesses, and the sums paid to the commissioners, but no one who appeared as a party is to be taxed in the bill of costs as a witness.